Name: 2010/776/EU: Commission Decision of 15Ã December 2010 amending Decision 2004/211/EC as regards the entries for Brazil, Kuwait and Syria in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2010) 8950) Text with EEA relevance
 Type: Decision
 Subject Matter: agricultural activity;  means of agricultural production;  international trade;  tariff policy;  trade;  agricultural policy;  cooperation policy
 Date Published: 2010-12-16

 16.12.2010 EN Official Journal of the European Union L 332/38 COMMISSION DECISION of 15 December 2010 amending Decision 2004/211/EC as regards the entries for Brazil, Kuwait and Syria in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2010) 8950) (Text with EEA relevance) (2010/776/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 12(1) and (4), the introductory phrase of Article 19, and Article 19(i) and (ii) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular Article 17(3)(a) thereof, Whereas: (1) Directive 90/426/EEC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries or parts of the territory thereof in which glanders is a notifiable disease and which have been free from glanders for a period of at least 6 months. (2) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to that Decision. Brazil, Kuwait and Syria are currently listed in that Annex. (3) In April 2010, Brazil notified the World Organisation for Animal Health (OIE) of the confirmation of a case of glanders (Burkholderia mallei) in a horse in Distrito Federal. Therefore, Decision 2004/211/EC was amended by Commission Decision 2010/333/EU (4) in order to indicate that the introduction into the Union of equidae and of semen, ova and embryos of animals of the equine species are no longer authorised from Distrito Federal in Brazil. (4) On 1 November, 2010 Brazil informed the OIE that this single case of glanders in Distrito Federal has been resolved. In particular, the authorities informed that no new outbreaks have been reported for at least 6 months, that restrictions on the movement of equidae from infected into free areas are in place and that surveillance carried out on about 5 000 equidae has not identified further cases. (5) It is therefore appropriate to reinsert Distrito Federal in the list of approved areas for imports into the Union of equidae and semen, ova and embryos of animals of the equine species, set out in Annex I to Decision 2004/211/EC. (6) In October 2010, the OIE informed about the occurrence of glanders in Kuwait. (7) Syria has declared to the OIE that its glanders status is unknown since glanders is no longer a notifiable disease in that country. Horses from Syria were identified as the origin of glanders in countries of that region and a recent OIE inspection mission has not ruled out the presence of this disease in Syria. (8) The introduction into the Union of any equidae and of semen, ova and embryos of animals of the equine species should therefore no longer be authorised from Kuwait and Syria. Therefore, those third countries should be deleted from Annex I to Decision 2004/211/EC. (9) Decision 2004/211/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/211/EC is amended as follows: 1. The entry for Brazil is replaced by the following: BR Brazil BR-0 Whole country           BR-1 The States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Mato Grosso do Sul, GoiÃ ¡s, Minas Gerais, Rio de Janeiro, EspÃ ­ritu Santo, RondÃ ´nia, Mato Grosso, and Distrito Federal. D X X X X X X X X X 2. The entry for Kuwait is replaced by the following: KW Kuwait KW-0 Whole country E          3. The entry for Syria is replaced by the following: SY Syria SY-0 Whole country E          Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 42. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 73, 11.3.2004, p. 1. (4) OJ L 150, 16.6.2010, p. 53.